Citation Nr: 0713859	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  02-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from October 1961 to December 
1964, and subsequent service in the Army Reserve.
 
These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
in which the RO, among other things, denied service 
connection for hypertension and diabetes.  In April 2002, the 
veteran filed a notice of disagreement (NOD), and the RO 
issued a statement of the case (SOC) in June 2002. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2002.

In August 2002, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In October 2003, the Board remanded the veteran's claims to 
the RO, via the Appeals Management Center (AMC), for 
additional action.  Following completion of the requested 
action, the AMC continued the denial of the claims (as 
reflected in the June 2005 supplemental SOC (SSOC)), and 
returned these matters to the Board.  

The Board again remanded these matters to the RO via the AMC 
for additional action in October 2005.  After completing the 
requested action to the extent possible, the AMC continued 
the denials of the claims (as reflected in a January 2007 
SSOC), and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Hypertension was not shown in service or for many years 
thereafter, and there is no competent evidence or opinion of 
a nexus between the veteran's hypertension and either his 
active military service or any period of active duty for 
training (ACDUTRA) during his Army Reserve service.

3.  Diabetes mellitus  was not shown in service or for many 
years thereafter, and there is no competent evidence or 
opinion of a nexus between the veteran's diabetes 
hypertension and either his active military service or any 
period of ACDUTRA during his Army Reserve service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a November 2005 letter, the AMC provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection 
for hypertension and diabetes, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  In 
addition, August and September 2006 letters informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the veteran to respond, the 
January 2007 SSOC reflects readjudication of the claims.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The claims file also reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters on appeal.  Pertinent 
evidence associated with the claims file consists of the 
veteran's service medical records, including those from his 
Army Reserve service, and post-service private medical 
records.  

In addition, pursuant to the Board's October 2005 remand, the 
AMC requested verification of all periods of service, 
including ACDUTRA.  The response of the National Personnel 
Records Center (NPRC) consisted of two documents relating to 
the veteran's Reserve service.  The NPRC's response indicated 
that these were the only records available from the veteran's 
post-service Army Reserve service.   Thus, the AMC was 
justified in concluding that the records specifically 
identified by the Board, such as those delineating the 
specific dates, separately listed, of all periods of ACDUTRA, 
did not exist, and that further efforts to obtain any such 
records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2006). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  A grant of service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be presumed for certain chronic 
diseases, including diabetes and hypertension, which develop 
to a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101(3), 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
3.307, 3.309(a) (2006).

The Board observes that, with respect to the veteran's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 
(2006).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection are not met.

Initially, the Board notes that there is no evidence of a 
hypertension or diabetes during active duty service.  Service 
medical records reflect no complaint, finding, or diagnosis 
of either hypertension or diabetes, and the veteran's blood 
pressure was recorded as 110/82 in March 1962, which is a 
normal reading.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2006).  In addition, on October 1964 separation 
examination, all systems, including the vascular and 
endocrine systems, were normal and the veteran's blood 
pressure was a normal 110/70; in conjunction with the 
examination, the veteran reported that he did not then have 
and had never had high blood pressure.

There is also no evidence of hypertension or diabetes until 
many years after the veteran's active duty service.  In his 
May 2001 disability claim (on VA Form 21-525), the veteran 
indicated that his hypertension and diabetes began in 1974.  
The first high blood pressure readings were the 160/112, 
120/90, and 148/100 readings reported during the March 1977 
Army Reserve reenlistment examination, and the first 
diagnosis of hypertension is reflected in the November 1978 
quadrennial examination report.  As regards diabetes 
mellitus, a June 1992 health risk appraisal profile reflects 
that there was no personal history of diabetes, and the first 
diagnosis of diabetes is reflected in a Westgate Family 
Physicians treatment note of September 1994.  Thus, the 
evidence reflects that neither hypertension nor diabetes was 
manifested within the one-year presumptive period or for many 
years thereafter.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992) .

In addition, none of the veteran's treatment records that 
reflect diagnoses of hypertension or diabetes, to include 
from the Westgate Family Physicians and Cardio Medical 
Associates, reflect any opinion or other indication  that 
there is a medical nexus between the veteran's hypertension 
or diabetes and service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such medical evidence or opinion.  In 
short, there is no competent evidence to support the claim.

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board has also 
considered the veteran's assertions, including his statements 
during  the RO hearing and elsewhere that his diabetes was 
caused by the foods he ate during service and his 
hypertension was caused by the stress and pressure of 
service.  See, e.g., RO hearing transcript, at 8.  However, 
as indicated above, the claim on appeal turns on a medical 
matter-specifically, the question of whether there exists a 
medical nexus between the veteran's hypertension or diabetes 
and service.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-138 (1994).  As a layperson, the 
veteran simply is not shown to possess appropriate medical 
training and expertise to competently render a probative 
opinion on a medical matter-to include the etiology of his 
current hypertension and/or diabetes.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, any lay 
assertions in this regard have no probative value.

The Board also notes that the veteran has not identified a 
specific period of ACDUTRA as being one during which his 
hypertension and/or diabetes arose.  Moreover, although the 
veteran's hypertension and diabetes may have been diagnosed 
during a time period coincident with his Army Reserve 
service, he has not established that his hypertension or 
diabetes was incurred or aggravated while performing ACDUTRA.  
See 38 U.S.C.A. § 101(22), (24) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.6 (2006).  See also 38 U.S.C.A. § 5107(a) (West 
2002 & Supp. 2006) (a claimant has the responsibility to 
present and support a claim for VA benefits).

For all the foregoing reasons, the claims for service 
connection for hypertension and for diabetes must be denied.  
In reaching each conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent medical evidence supports either claim,  that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


